Opinion issued December 19, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00466-CV
                            ———————————
                           PATRICK COX, Appellant
                                        V.
         LIBERTY INSURANCE UNDERWRITERS, INC., Appellee


                    On Appeal from the 165th District Court
                             Harris County, Texas
                      Trial Court Case No. 2010-77634-A


                          MEMORANDUM OPINION

      This appeal was abated pending the parties’ performance of a settlement

agreement and the filing of an agreed motion to dismiss. Appellant, Patrick Cox,

subsequently filed an agreed motion to dismiss this appeal. No opinion has issued in
this appeal. We reinstate the appeal, grant the motion, and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                        2